Citation Nr: 1413052	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-02 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a bilateral sciatic nerve strain.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to October 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which declined to reopen the Veteran's claim.

The Veteran appeared and testified at a February 2013 Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he sought VA treatment soon after discharge from service for his sciatic nerve problems.  Although he could not identify the specific VA Medical Center, he suggested that he sought treatment near the Houston, Texas, area as well as at the Corpus Christi, Texas VA Medical Center.  

The Veteran also reports being awarded disability benefits from the Social Security Administration, and he has identified his back and ankle disorders as the disorders which formed the basis for that award.  VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is inextricably intertwined with the remanded issue of entitlement to service connection for a bilateral sciatic nerve disability as the Veteran contends that this disability causes him to be unemployable.  As such, further development is required.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should identify any VA or non-VA medical treatment records for any low back/sciatic nerve disability that are not part of the current file and which have not previously been requested.  For any identified record the Veteran should be provided with the necessary authorizations for the release of those records.  The RO/AMC should also secure all VA treatment records pertaining to care provided by VA at the Houston and Corpus Christi area VA Medical Centers.  Any NONDUPLICATIVE records secured must be associated with the claims folder.  Duplicate records should not be added to the file.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran's medical and adjudication records from Social Security Administration should be requested.  If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  After fulfilling any duty to assist, to include the conduct of any necessary VA examination should records received reveal a link between the claimed sciatic nerve disorder and service, the RO/AMC must then adjudicate the issues of whether new and material evidence has been received to reopen the claim of service connection for a bilateral sciatic nerve disability and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  For any claim that remains denied the Veteran and his representative must be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


